 1   Roopali H. Desai (024295)
     D. Andrew Gaona (028414)
 2   Kristen Yost (034052)
     COPPERSMITH BROCKELMAN PLC
 3   2800 North Central Avenue, Suite 1900
     Phoenix, Arizona 85004
 4   T: (602) 381-5478
 5   rdesai@cblawyers.com
     agaona@cblawyers.com
 6   kyost@cblawyers.com
     Attorneys for Defendant Arizona Secretary of State
 7
 8                                   UNITED STATES DISTRICT COURT
 9                                         DISTRICT OF ARIZONA
10   The Arizona Democratic Party, et al.,                )   No. CV-20-01143-PHX-DLR
                                                          )
11                         Plaintiffs,
                                                          )
                                                              DEFENDANT ARIZONA
12   v.                                                   )   SECRETARY OF STATE’S
                                                          )   RESPONSE TO MOTION FOR
13   Katie Hobbs, in her official capacity as             )   PRELIMINARY INJUNCTION
     Arizona Secretary of State, et al.,                  )
14
                                                          )
15                         Defendants.
                                                          )
                                                          )
16   State of Arizona, et al.                             )
17                         Intervenor Defendants.         )
                                                          )
18
19                   In response to Plaintiffs’ Motion for Preliminary Injunction [Dkt. 2], Defendant

20   Katie Hobbs, in her official capacity as Arizona Secretary of State, states that (1) she takes

21   a nominal position, and (2) she provided the parties with relevant facts and information

22   regarding Plaintiffs’ claims through her discovery responses.
23                   Respectfully submitted this 3rd day of August, 2020.
24                                                    COPPERSMITH BROCKELMAN PLC
25                                                    By s/ Roopali H. Desai
26                                                           Roopali H. Desai
                                                             D. Andrew Gaona
27                                                           Kristen Yost
                                                      Attorneys for Defendant Arizona Secretary of
28                                                    State Katie Hobbs
     {00508076.1 }
